***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               ALYSSA PETERSON v. CITY OF
                   TORRINGTON ET AL.
                       (AC 41966)
                DiPentima, C. J., and Elgo and Sullivan, Js.

                                   Syllabus

The plaintiff sought, inter alia, a declaratory judgment as to a tax sale of
   real property, and for other relief. Pursuant to the system to collect
   taxes unique to the defendant city of Torrington, the defendant R, the
   tax collector for the city, conducted a tax sale in which he sold certain
   real property of the plaintiff to collect unpaid property taxes. In response,
   the plaintiff commenced an action against the city, R, and the defendants
   W and S, the purchasers of the property at the tax sale. The trial court
   granted the motion to intervene as a party defendant filed by H Co., a
   lender that held a mortgage on the property. H Co. sought, inter alia, a
   declaratory judgment as to the title to the real property, and for other
   relief. Subsequently, the trial court granted the motions for summary
   judgment filed by the city, R, and W and S, and rendered judgment
   thereon, from which H Co. appealed to this court. Held that H. Co.’s
   appeal was moot because there was an unchallenged, alternative ground
   for affirming the judgment of the trial court; accordingly, because this
   court could not grant H Co. any practical relief with respect to its claims,
   this court was without subject matter jurisdiction over H Co.’s appeal.
    Argued November 12, 2019—officially released February 25, 2020

                             Procedural History

   Action seeking, inter alia, a declaratory judgment as
to a tax sale of certain of the plaintiff’s real property,
and for other relief, brought to the Superior Court in
the judicial district of Litchfield, where the court, J.
Moore, J., granted the motion to intervene as a party
defendant filed by Homeowners Finance Co.; there-
after, the intervening defendant filed a cross complaint
for, inter alia, a declaratory judgment seeking to quiet
title to certain real property, and for other relief; subse-
quently, the court, J. Moore, J., granted the motions for
summary judgment filed by the named defendant et
al., and rendered judgment thereon, from which the
intervening defendant appealed to this court. Appeal
dismissed.
  Matthew S. Carlone, for the appellant (intervening
defendant).
  James C. Graham, for the appellee (defendant
Robert Crovo).
                          Opinion

   SULLIVAN, J. This appeal arises out of a system to
collect and pay property taxes unique to the defendant
city of Torrington (city). See 21 Spec. Acts 7, No. 4
(1931). Pursuant to the system, the defendant tax collec-
tor, Robert Crovo (tax collector), conducted a tax sale
in which he sold the real property of the plaintiff, Alyssa
Peterson, to collect unpaid property taxes. In response,
Peterson commenced an action against the city, the tax
collector, and the purchasers of the property at the
sale, the defendants William Gilson and Sharon Gilson
(purchasers). Subsequently, Homeowners Finance
Company (lender), the first mortgage holder on the
plaintiff’s property, intervened as a defendant, in an
attempt to void the sale of the property.1 All six parties
filed motions for summary judgment. Ultimately, the
trial court, after concluding that there was no genuine
issue as to any material fact, granted summary judgment
in favor of the defendants and denied summary judg-
ment as to Peterson and the lender. Peterson and the
lender filed separate appeals.2 We dismiss the lend-
er’s appeal.
   The trial court’s memorandum of decision sets forth
the following facts, which are necessary to the resolu-
tion of this appeal. Since at least the late 1800s, the
city has maintained a private system of property tax
collection. In the 1920s, the legislature first authorized
the city’s use of a private tax collector. See 19 Spec.
Acts 479, No. 374, §§ 50 through 52 (1923). Under this
system, the city enters into a contract with an individual
who is authorized to collect city taxes.3 Pursuant to
contract, Crovo was the city’s tax collector from 1999
until May 31, 2015. At the time Crovo’s contract was
terminated, the city’s 2013 grand list4 was subject to
the terms of Crovo’s contract.
   Under this system, the city issues property tax assess-
ments of personal and real property, and establishes the
tax rate. The tax collector then collects the payments
for property taxes and deposits them with the city’s
treasurer. The tax collector then personally pays, in a
lump sum, any balance of property taxes that remains
unpaid to the city. In exchange, the tax collector is
authorized to continue to collect and personally retain
the outstanding property taxes, as well as interest and
fees due thereon. He additionally receives a commission
on the total amount of property taxes collected. This
system guarantees that the city collects 100 percent of
the assessed property taxes in the year in which they
are due.
  Prior to the property tax sale at issue, Peterson owed
substantial property taxes running through the 2013
grand list. The tax collector, therefore, made a demand
for payment of the property taxes. Peterson did not
make payment in response to the demand. The tax
collector, therefore, issued an alias tax warrant5 for
collection of the property taxes due.
  To effect collection of the unpaid taxes on the real
property, the tax collector scheduled a tax sale and the
real property was subsequently sold. Although proper
notice of the redemption period was provided to
Peterson and the lender, neither exercised their right
of redemption within the statutory six month period.
Peterson, however, filed the present action and sought
and received an ex parte restraining order that
restrained the recording of the tax sale deed. After a
hearing, the restraining order was dissolved. The tax
collector then recorded the deed in the city’s land
records.
   Peterson commenced the present action against the
city, the tax collector, and the purchasers. The operative
complaint alleged, inter alia, that (1) the temporary
restraining order prevented the tax collector from tak-
ing actions so as to render the tax sale void, and (2)
the tax sale was voidable and the deed was invalid
under General Statutes §§ 12-1576 and 12-159.7 The
lender intervened, and in its cross complaint, alleged,
inter alia, that (1) the tax collector’s deed did not convey
title to the purchasers, (2) Peterson is the owner of
record of the property, and (3) the lender’s mortgage
remains an enforceable lien on the property.
  After its review of the facts before it, the trial court
granted the motions for summary judgment filed by the
tax collector, the city, and the purchasers, and denied
the motions for summary judgment filed by Peterson
and the lender. This appeal followed.
   On appeal, the lender claims that the trial court
improperly granted summary judgment in favor of the
tax collector, the city, and the purchasers because (1)
the tax collector failed to comply with § 12-157 (c) and,
(2) the tax collector’s deed transferring interest in the
property to the purchasers did not convey title, and,
thus, conveyed no interest in the property. The tax
collector argues that, because the lender failed to chal-
lenge all of the independent grounds for the trial court’s
adverse ruling, specifically the trial court’s decision that
§ 12-159 independently validated the tax collector’s
sale, its appeal is moot. We agree with the tax collector
that this court lacks subject matter jurisdiction. Accord-
ingly, we dismiss the appeal.
  We first set forth the legal principles that guide our
disposition of this matter. Our review of a trial court’s
decision granting a motion for summary judgment is
well established. Practice Book § 17-49 provides that
the ‘‘judgment sought shall be rendered forthwith if
the pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law.’’ ‘‘A material fact is a fact that will
make a difference in the result of the case. . . . The
facts at issue are those alleged in the pleadings. . . .
   ‘‘In seeking summary judgment, it is the movant who
has the burden of showing the nonexistence of any
issue of fact. . . .
   ‘‘The opposing party to a motion for summary judg-
ment must substantiate its adverse claim by showing
that there is a genuine issue of material fact together
with the evidence disclosing the existence of such an
issue. . . . Our review of the trial court’s decision to
grant a motion for summary judgment is plenary. . . .
On appeal, we must determine whether the legal conclu-
sions reached by the trial court are legally and logically
correct and whether they find support in the facts set
out in the memorandum of decision of the trial court.’’
(Citation omitted; internal quotation marks omitted.)
Parnoff v. Aquarion Water Co. of Connecticut, 188
Conn. App. 153, 164–65, 204 A.3d 717 (2019).
   First, we must decide if the lender’s claims are moot.
‘‘Mootness is a question of justiciability that must be
determined as a threshold matter because it implicates
[a] court’s subject matter jurisdiction . . . . We begin
with the four part test for justiciability established in
State v. Nardini, 187 Conn. 109, 445 A.2d 304 (1982).
. . . Because courts are established to resolve actual
controversies, before a claimed controversy is entitled
to a resolution on the merits it must be justiciable.
Justiciability requires (1) that there be an actual contro-
versy between or among the parties to the dispute . . .
(2) that the interests of the parties be adverse . . .
(3) that the matter in controversy be capable of being
adjudicated by judicial power . . . and (4) that the
determination of the controversy will result in practi-
cal relief to the complainant. . . . [I]t is not the prov-
ince of appellate courts to decide moot questions, dis-
connected from the granting of actual relief or from
the determination of which no practical relief can fol-
low. . . . In determining mootness, the dispositive
question is whether a successful appeal would benefit
the plaintiff or defendant in any way.’’ (Citations omit-
ted; emphasis altered; internal quotation marks omit-
ted.) In re Jorden R., 293 Conn. 539, 555–56, 979 A.2d
469 (2009). ‘‘Where an appellant fails to challenge all
bases for a trial court’s adverse ruling on his claim,
even if this court were to agree with the appellant on
the issues that he does raise, we still would not be able
to provide [him] any relief in light of the binding adverse
finding[s] [not raised] with respect to those claims. . . .
Therefore, when an appellant challenges a trial court’s
adverse ruling, but does not challenge all independent
bases for that ruling, the appeal is moot.’’ (Citation
omitted; internal quotation marks omitted.) State v. Les-
ter, 324 Conn. 519, 526–27, 153 A.3d 647 (2017).
   In its appellate brief, the lender does not challenge the
trial court’s decision that, irrespective of any purported
noncompliance with § 12-157, the tax collector’s sale of
the real property to the purchasers was independently
validated by § 12-159.8 Instead, its argument is limited
to (1) an alleged noncompliance with § 12-157 (c), and
(2) a claim that the tax collector’s deed transferring
interest in the property to the purchasers did not convey
title because (a) the grantor was improperly identified
in the deed and (b) the tax collector did not strictly
comply with General Statutes (Rev. to 2015) § 12-158.
Our review of the record reveals that the trial court
granted the motions for summary judgment in favor of
the tax collector, the city, and the purchasers on two
independent grounds. First, the trial court determined
that there was no genuine issue of material fact that
the tax collector substantially complied with § 12-157.
Second, the trial court determined that ‘‘under § 12-159,
the proffered tax collector’s deed serves as prima facie
evidence that the tax sale was valid and entirely effec-
tive to pass unencumbered title to the [purchasers].’’
   We need not reach the merits of the lender’s claims
because we conclude that the claims are moot. ‘‘[W]here
alternative grounds found by the reviewing court and
unchallenged on appeal would support the trial court’s
judgment, independent of some challenged ground, the
challenged ground that forms the basis of the appeal
is moot because the court on appeal could grant no
practical relief to the [lender].’’ Green v. Yankee Gas
Corp., 120 Conn. App. 804, 805, 993 A.2d 982 (2010).
Thus, even if we were to agree with the lender that the
tax collector did not comply with § 12-157, which we
do not, there is an unchallenged, alternative ground for
affirming the judgment of the trial court, namely § 12-
159. Accordingly, because we cannot grant the lender
any practical relief with respect to the claims it raised,
we are without subject matter jurisdiction over its
appeal.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     On appeal, the city and the purchasers have adopted the brief of the
tax collector.
   2
     Peterson’s appeal was dismissed after she failed to timely file a brief
and appendix. She, therefore, is not a party to this appeal.
   3
      ‘‘[T]he board of finance and the board of councilmen shall meet in a
joint session and shall choose for the position of tax collector . . . . The
person so chosen as tax collector shall hold office for a period of four years
. . . . Said tax collector shall make and file for record in the land records
of the town of Torrington tax liens for all unpaid taxes, as provided by the
general statutes, within one year from the date such taxes shall become
due and payable.’’ 21 Spec. Acts 7, No. 4, § 4 (1931); 20 Spec. Acts 280, No.
253, § 2 (1927); 22 Spec. Acts 8, No. 5 (1935); 24 Spec. Acts 88, No. 134,
§ 5 (1943).
   4
     The grand list is a listing of the assessed values of all property located
within the city. See General Statutes § 12-55 (a).
   5
     An alias tax warrant may be issued by the tax collector after a demand
for such taxes has already been made, to collect unpaid taxes. See General
Statutes § 12-162 (b) (1). Section 12-162 (a) provides the tax collector, in
the execution of tax warrants, with the same authority a state marshal has
in executing the duties of office, and he may serve warrants for the collection
of unpaid taxes.
   6
     General Statutes § 12-157 (c), which guides the sale of real estate for
delinquent taxes, provides: ‘‘At the time and place stated in such notices,
or, if such sale is adjourned, at the time and place specified at the time of
adjournment as aforesaid, such collector (1) may sell at public auction to
the highest bidder all of said real property, to pay the taxes with the interest,
fees and other charges allowed by law, including, but not limited to, those
charges set forth in section 12-140, or (2) may sell all of said real property
to his municipality if there has been no bidder or the amount bid is insuffi-
cient to pay the amount due.’’
   7
     General Statutes § 12-159 provides in relevant part: ‘‘Any deed, or the
certified copy of the record of any deed, purporting to be executed by a
tax collector and similar, or in substance similar, to the above, shall be
prima facie evidence of a valid title in the grantee to the premises therein
purported to be conveyed, encumbered only by the lien of taxes to the
municipality which were not yet due and payable on the date notice of
levy was first made, easements and similar interests appurtenant to other
properties not thereby conveyed, and other interests described therein and
of the existence and regularity of all votes and acts necessary to the validity
of the tax therein referred to, as the same was assessed, and of the levy
and sale therefor . . . . No act done or omitted relative to the assessment
or collection of a tax, including everything connected therewith, after the
vote of the community laying the same, up to and including the final collec-
tion thereof or sale of property therefor, shall in any way affect or impair
the validity of such tax as assessed, collected or sought to be collected or
the validity of such sale, unless the person seeking to enjoin or contesting
the validity of such sale shows that the collector neglected to provide notice
pursuant to section 12-157, to such person or to the predecessors of such
person in title, and who had a right to notice of such sale, and that the
person or they in fact did not know of such sale within six months after it
was made, and provided such property was by law liable to be sold to satisfy
such tax. . . .’’
   8
     The lender made only an isolated reference to § 12-159 in a footnote in
its brief. Moreover, during oral argument, counsel for the lender admitted
that he did not brief § 12-159 because he fundamentally rejected the argument
and premise that § 12-159 ‘‘even comes into play’’ with this issue on appeal.